Title: Thomas Jefferson’s Calculations for a Horizontal Sundial at Poplar Forest, [ca. 23 August 1811]
From: Jefferson, Thomas
To: 


          
                  
                     
                        ca. 23 Aug. 1811 
          Hour lines of horizontl dial for Lat 37°–22′–26″
          
            
              Hour
              horary angle
              Logarithm Tangt
              
                        Hourline
            
            
              H′
              °′
              
              °′″
            
            
              0–5.
              1–15
              8.1220547
              0–45–32
            
            
              10
              2–30
              8.4232915
              1–31–5
            
            
              15
              3–45
              8.5997278
              2–16–41
            
            
              20
              5–0
              8.7251502
              3–2–24
            
            
              25.
              6–15.
              8.8226832
              3–48–12
            
            
              30.
              7–30
              8.9026275
              4–34–8
            
            
              35
              8–45
              8.9704786
              5–20–15
            
            
              40
              10–0
              9.0302553
                        9.0295171
              6–7–40
                        6–6–33
            
            
              45
              11–15
              9.0818602
              6–53–5
            
            
              50
              12–30
              9.1289536
              7–39–52
            
            
              55.
              13–45
              9.1718296
              8–26–55
            
            
              I. XI.
              15–0
              9.2040509
                        9.2112508
              9–53 19
                        9–14–18
            
            
              5.
              16–15
              9.2477974
              10–2–0
            
            
              10.
              17–30
              9.2819207
              10–50–5
            
            
              15.
              18–45
              9.3139797
              11–38–35
            
            
              20.
              20–0
              9.3442643
              12–27–31
            
            
              25.
              21–15
              9.3730126
              13–16–54
            
            
              30.
              22–30
              9.4004227
              14–6–48
            
            
              35.
              23–45
              9.4266615
              14–57–15
            
            
              40.
              25–0
              9.4518709
              15–48–15
            
            
              45.
              26–15–
              9.4761734
              16–39–53
            
            
              50.
              27–30
              9.4996751
              17–32–10
            
            
              55.
              28–45.
              9.5224691
              18–25–7
            
            
              II. X.
              30–0
              9.5446378
              19–18–49
            
            
              5.
              31–15.
              9.5662546
              20–13–15
            
            
              10.
              32–30
              9.5873857
              21–8–31
            
            
              15.
              33–45
              9.6080910
              22–4–38
            
            
              20.
              35–0
              9.6286940
              23–2–24
            
            
              25.
              36–15
              9.6484388
              23–59–34
            
            
              30.
              37–30
              9.6681789
              24–58–30
            
            
              35.
              38–45
              9.6876894
              25–58–28
            
            
              40.
              40–0
              9.7070119
              26–59–30
            
            
              45.
              41–15
              9.7261863
              28–1–41
            
            
              50.
              42–30
              9.7452509
              29–5–8
            
            
            
              55.
              43–45
              9.7642427
              30–9–37
            
            
              III. IX.
              45–0
              9.7831984
              31–15–30
            
            
              5.
              46–15.
              9.8021541
              32–22–49
            
            
              10.
              47–30.
              9.8211459
              33–31–19
            
            
              15.
              48–45
              9.8402105
              34–41–23
            
            
              20.
              50–0
              9.8593849
              35–52–57
            
            
              25.
              51–15
              9.8787074
              37–6–4
            
            
              30.
              52–30
              9.8982179
              38–20–48
            
            
              35.
              53–45
              9.9179580
              39–37–12
            
            
              40.
              55–0
              9.9379716
              40–55–20
            
            
              45.
              56–15
              9.9583058
              42–15–14
            
            
              50.
              57–30
              9.9790111
              43–36–58
            
            
              55.
              58–45
              10.0001414
              
                        45–0–2622
                        45–0–33
            
            
              IV. VIII.
              60–0
              10.0217590
              
                        46–26–2
                        46–26–5
            
            
              5.
              61–15
              10.0439277
              
                        47–53–13
                        47–53–34
            
            
              10.
              62–30
              10.0667217
              
                        49–23–2
                        49–23–3
            
            
              15.
              63–45
              10.0902234
              
                        50–54–25
                        50–54–33
            
            
              20.
              65–0
              10.1145259
              
                        52–28–2
                        52–28–7
            
            
              25.
              66–15
              10.1397353
              
                        54–3–14
                        54–3–45
            
            
              30.
              67–30
              10.1659741
              55–41–28
            
            
              35.
              68–45
              10.135842
              
                        57–21–1
                        
                        57–21–17
            
            
              40.
              70–0
              10.2221325
              59–3–10
            
            
              45.
              71–15
              10.2524171
              60–47–7
            
            
              50.
              72–30
              10.2844761
              
                        62–33–7
                        62–33–5
            
            
              55.
              73–45
              10.3185994
              64–21–3
            
            
              V. VII.
              75–0
              10.3551459
              
                        66–10–
                        
                        66–10–56
            
            
              5.
              76–15
              10.3945672
              
                        68–2–47
                        68–2–41
            
            
              10.
              77–30
              10.4374432
              69–56–12
            
            
              15.
              78–45
              10.4845366
              
                        71–51–23
                        71–51–24
            
            
              20.
              80–0
              10.5368796
              73–48–8
            
            
              25.
              81–15
              10.5959182
              75–46–19
            
            
              30.
              82–30
              10.6637693
              
                        77–45–45
                        77–45–46
            
            
              35.
              83–45
              10.7437136
              79–46–22
            
            
              40.
              85–0
              10.8412466
              81–47–56
            
            
              45.
              86–15
              10.9666690
              83–50–14
            
            
              50.
              87–30
              11.1431053
              85–53–9
            
            
              55.
              88–45
              11.4443421
              
                        87–56–24
                        87–56–29
            
            
              VI.
              90–0
              infinite
              90–0–0
                     
            
          
          As Radius :
          to the Sine of the latitude ::
          so is the tangt of the horary angle :
          to the tangt of ∠ of hourline with ye meridn
         